IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00301-CR

JOHN HENRY LLOYD,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2009-1651-C1


                          MEMORANDUM OPINION


      John Henry Lloyd pled guilty to robbery as a habitual offender and was

sentenced to thirty years in prison. See TEX. PENAL CODE ANN. §§ 29.02; 12.42 (Vernon

2003 & Supp. 2010). Almost six months after his conviction, Lloyd attempts to appeal.

By letter dated August 24, 2010, the Clerk of this Court notified Lloyd that his appeal

was subject to dismissal because the notice of appeal was untimely and because the

certification of defendant’s right of appeal indicated that he had no right to appeal and

waived his appeal. Lloyd was warned that the Court would dismiss the appeal unless a
response was filed showing grounds for continuing the appeal. Lloyd filed a response

but it fails to show grounds for continuing the appeal.

        Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.3; 44.3.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed September 22, 2010
Do not publish
[CRPM]




Lloyd v. State                                                                  Page 2